NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

MATTHEW SYKENY,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1176
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for Polk
County; J. Kevin Abodoney, Judge.

Howard L. Dimmig, II, Public Defender,
Bartow, and Kevin Briggs, Assistant Public
Defender, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM and CRENSHAW, JJ., Concur.